PER CURIAM.
The appellant was, upon his plea of guilty, adjudged to be guilty of the offense of conspiracy to commit a felony, to wit: sale of LSD and the Court imposed sentence as provided by law. Being unhappy that the process of justice — rather than LSD — has given him a “trip”,- he prosecutes this appeal. Appellant’s Court appointed counsel has diligently represented him in the trial court and here.
The record and briefs have been carefully considered and the same is free from error — except the fundamental error committed by the appellant in presuming that he could do as he wished in defiance of law.
Affirmed.
WALDEN, and REED, JJ„ and MELVIN, WOODROW M., Associate Judge, concur.